                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JULIANNE M. MARTINY,                             )
                                                 )
Plaintiff,                                       )
                                                 )
v.                                               )
                                                 )     Case No. 4:17-CV-2625-SPM
                                                 )
                                                 )
                                                 )
NANCY A. BERRYHILL,                              )
Deputy Commissioner of Operations,               )
Social Security Administration,                  )
                                                 )
Defendant.                                       )


                                 MEMORANDUM OPINION

        This is an action under 42 U.S.C. §§ 405(g) and 1383(c)(3) for judicial review of the final

decision of Defendant Nancy A. Berryhill, Deputy Commissioner for Operations, Social Security

Administration (the “Commissioner”) denying the application of Plaintiff Julianne M. Martiny

(“Plaintiff”) for Supplemental Security Income (“SSI”) under Title XVI of the Social Security Act,

42 U.S.C. §§ 1381, et seq. (the “Act”). The parties consented to the jurisdiction of the undersigned

magistrate judge pursuant to 28 U.S.C. § 636(c). (Doc. 8). Because I find the decision denying

benefits was supported by substantial evidence, I will affirm the Commissioner’s denial of

Plaintiff’s application.

        I.      PROCEDURAL BACKGROUND

        On December 18, 2013, Plaintiff applied for SSI, alleging that she had been unable to work

since September 1, 2008, due to a herniated disc, chronic lower back pain, chronic headaches,

inability to concentrate, blurred vision, intermittent vertigo, nausea, immune dysfunction, failure



                                                 1
to recover after a hysterectomy and sinus surgeries in 2012, chronic fatigue and infections, chest

pain, chronic sinusitis, chemical sensitivities and allergies, left hand and wrist problems, weakness

and pain in her right elbow, and adrenal dysfunction. (Tr. 172, 200). Her application was initially

denied. (Tr. 117-21). On April 28, 2014, Plaintiff filed a Request for Hearing by Administrative

Law Judge (ALJ) (Tr. 124). Plaintiff subsequently amended her alleged onset date to December 1,

2013. (Tr. 195). On November 19, 2015, the ALJ held a hearing on Plaintiff’s claim. (Tr. 47-87).

On September 8, 2016, the ALJ issued an unfavorable decision. (Tr. 8-46). On August 23, 2017,

the Social Security Administration’s Appeals Council denied her request for review. (Tr. 1-7).

Plaintiff has exhausted all administrative remedies, and the decision of the ALJ stands as the final

decision of the Commissioner of the Social Security Administration.

       II.     FACTUAL BACKGROUND

       At the hearing before the ALJ, Plaintiff testified as follows. Plaintiff has worked for a

number of years as a chiropractor and still has a valid license. (Tr. 52). She treats clients

sporadically, but when she does so it wipes her out for two or three days. (Tr. 53). She last had an

active office in about 2009 or 2010. (Tr. 53). She shut down her practice because of a combination

of physical problems: herniated discs in 2008 that reduced her strength and stamina, heavy periods

“to the point of hemorrhaging,” and anemia that caused her to have to stay home for seven to ten

days out of the month. (Tr. 57). In 2012, she had a hysterectomy. (Tr. 57). When her back pain

first started, she went to her primary care physician and was prescribed Celebrex and Flexeril. (Tr.

58). She has not seen an orthopedic surgeon or neurosurgeon for her back. (Tr. 58). She has seen

several different chiropractors for her back pain, and it has helped her get out of acute episodes.

(Tr. 59). She also sometimes takes pain medications, such as anti-inflammatories. (Tr. 59). If it is

a really bad day, she may take hydrocodone or oxycodone. (Tr. 60). Plaintiff testified that “it is



                                                 2
hard to focus on anything when you’re constantly spending energy to tune out pain.” (Tr. 59). She

testified that she used to walk around the neighborhood, but can no longer walk long distances

without back or leg pain. (Tr. 59-60). She can walk about 30 feet before needing to rest. (Tr. 60).

She has a chair in front of the stove that she kneels on or sits on when she is cooking. (Tr. 60). She

also has to stretch often. (Tr. 61). She testified that the pain “becomes the whole focus of [her]

attention unfortunately.” (Tr. 61).

        Plaintiff has tension headaches, migraine headaches, and sinus headaches. (Tr. 81). She

has migraines about once a month, and they last all day. (Tr. 82). She becomes sick, cannot stand

light and sound, takes strong pain pills, and sleeps. (Tr. 82). She gets tension or sinus headaches

several times a month. (Tr. 84). Plaintiff had sinus surgery, and after that the pain in her head went

away for a while. (Tr. 69). However, she still gets sinus infections every month or two. (Tr. 69).

        Plaintiff has dizziness or vertigo a couple of times a week. (Tr. 69-70). It lasts minutes to

hours. (Tr. 70). When it happens, she has to touch the walls to help her navigate. (Tr. 70). On days

when it happens, she does not drive, and just stays at home. (Tr. 71). She had a tendon rupture in

her left thumb and still has problems with it being weak. (Tr. 72-73). This causes her to lose the

ability to pick up anything heavy or to grasp things. (Tr. 73). She is right-handed. (Tr. 74). Plaintiff

also has numbness in her hands. (Tr. 75).

        Plaintiff was diagnosed by a chiropractor with fibromyalgia. (Tr. 64). She testified that

about a month after her sinus surgery in 2012, she started having burning and spasming in her

elbows and other parts of her body. (Tr. 65-66). She has had a burning in her left ankle and hands

as well. (Tr. 66). The fibromyalgia is “just yet one more thing that contributes to pain that [she]

ha[s] to either tune out or try to tone down with painkillers.” (Tr. 67). Plaintiff also testified that




                                                   3
she has Hashimoto’s thyroiditis. (Tr. 67). She testified that she is not taking thyroid medication

but is doing supplementation. (Tr. 68).

        Plaintiff is being treated for sleep apnea. (Tr. 77). She uses a CPAP machine at night. (Tr.

78). It helps “to some degree” with her daytime fatigue. (Tr. 78). She rates her fatigue at a five to

eight on a scale of one to ten. (Tr. 78).

        Plaintiff also testified that she is being treated for depression. (Tr. 68). She takes Celexa

and occasionally sees a counselor. (Tr. 68). Plaintiff’s medications help her depression to the extent

that she no longer wants to stay in bed all day. (Tr. 79). She has crying spells less frequently since

she started Celexa. (Tr. 79). Plaintiff testified that she is forgetful. (Tr. 79).

        Plaintiff is also being treated for anxiety. (Tr. 80). She takes Buspar as needed. (Tr. 80).

She usually takes it whenever she has to leave the house. (Tr. 80). Leaving the house causes her

anxiety because she has to fit into a schedule, meet other people’s expectations, pull herself

together, or be in a crowd. (Tr. 81).

        In Plaintiff’s function report, completed on January 27, 2014, she stated that she can no

longer do many things that she used to be able to do, such as lifting things, gardening, mowing the

lawn, shoveling snow, cleaning house, reading or working on the computer for hours, cooking

elaborate meals, and seeing patients for physical manipulation and analysis. (Tr. 213). She stated

that she had done no gardening at all in the past year. (Tr. 216). She reported that she is often so

weak that she has to sit on the toilet to dry and fix her hair and has to sit down to shower. (Tr. 213).

It takes her two hours to vacuum due to the rest periods she needs. (Tr. 214). She does drive, but

her headaches and vertigo make her feel unsure of herself. (Tr. 215). She is able to pay bills,

handle a savings account, count change, and use a checkbook. (Tr. 215). She has difficulty lifting

even less than twenty pounds; she can no longer walk more than 500 feet without resting; bending



                                                    4
over makes her dizzy or start coughing; standing makes her back hurt; and sitting for more than

20 minutes makes her back hurt. (Tr. 217). She cannot pay attention for more than ten minutes.

(Tr. 217). She does not handle stress well and does not handle changes in routine well. (Tr. 218).

She sometimes uses a back brace when her back hurts severely, when she is going to be standing

for a prolonged period, or when she has to lift something. (Tr. 218). She did not indicate that she

uses a cane. (Tr. 218).

       With respect to the medical and vocational records, the Courts accepts the facts as

presented in the parties’ statements of fact. The Court will cite specific records as needed in the

discussion below.

       III.    STANDARD FOR DETERMINING DISABILITY UNDER THE ACT

       To be eligible for benefits under the Social Security Act, a claimant must prove he or she

is disabled. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001); Baker v. Sec’y of Health

& Human Servs., 955 F.2d 552, 555 (8th Cir. 1992). The Social Security Act defines as disabled

a person who is unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 1382c(a)(3)(A); see also Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010). The impairment

must be “of such severity that he [or she] is not only unable to do his [or her] previous work but

cannot, considering his [or her] age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy, regardless of whether such work

exists in the immediate area in which he [or she] lives, or whether a specific job vacancy exists for

him [or her], or whether he [or she] would be hired if he [or she] applied for work.” 42 U.S.C.

§ 1382c(a)(3)(B).



                                                 5
       To determine whether a claimant is disabled, the Commissioner engages in a five-step

evaluation process. 20 C.F.R. § 416.920(a); see also McCoy v. Astrue, 648 F.3d 605, 611 (8th Cir.

2011) (discussing the five-step process). At Step One, the Commissioner determines whether the

claimant is currently engaging in “substantial gainful activity”; if so, then the claimant is not

disabled. 20 C.F.R. § 416.920(a)(4)(i); McCoy, 648 F.3d at 611. At Step Two, the Commissioner

determines whether the claimant has a severe impairment, which is “any impairment or

combination of impairments which significantly limits [the claimant’s] physical or mental ability

to do basic work activities”; if the claimant does not have a severe impairment, the claimant is not

disabled. 20 C.F.R. §§ 416.920(a)(4)(ii), 416.920(c); McCoy, 648 F.3d at 611. At Step Three, the

Commissioner evaluates whether the claimant’s impairment meets or equals one of the

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (the “listings”). 20 C.F.R.

§ 416.920(a)(4)(iii); McCoy, 648 F.3d at 611. If the claimant has such an impairment, the

Commissioner will find the claimant disabled; if not, the Commissioner proceeds with the rest of

the five-step process. 20 C.F.R. § 416.920(d); McCoy, 648 F.3d at 611.

       Prior to Step Four, the Commissioner must assess the claimant’s “residual functional

capacity” (“RFC”), which is “the most a claimant can do despite [his or her] limitations.” Moore

v. Astrue, 572 F.3d 520, 523 (8th Cir. 2009) (citing 20 C.F.R. § 404.1545(a)(1)); see also 20 C.F.R.

§§ 416.920(e), 416.945(a)(1). At Step Four, the Commissioner determines whether the claimant

can return to his or her past relevant work, by comparing the claimant’s RFC with the physical and

mental demands of the claimant’s past relevant work. 20 C.F.R. §§ 416.920(a)(4)(iv), 416.920(f);

McCoy, 648 F.3d at 611. If the claimant can perform his or her past relevant work, the claimant is

not disabled; if the claimant cannot, the analysis proceeds to the next step. Id. At Step Five, the

Commissioner considers the claimant’s RFC, age, education, and work experience to determine



                                                 6
whether the claimant can make an adjustment to other work in the national economy; if the

claimant cannot make an adjustment to other work, the claimant will be found disabled. 20 C.F.R.

§§ 416.920(a)(4)(v), 416.920(g), 416.960(c)(2); McCoy, 648 F.3d at 611.

       Through Step Four, the burden remains with the claimant to prove that he is disabled.

Moore, 572 F.3d at 523. At Step Five, the burden shifts to the Commissioner to establish that,

given the claimant’s RFC, age, education, and work experience, there are a significant number of

other jobs in the national economy that the claimant can perform. Id.; Brock v. Astrue, 674 F.3d

1062, 1064 (8th Cir. 2012); 20 C.F.R. § 416.960(c)(2).

       IV.     THE ALJ’S DECISION

       Applying the foregoing five-step analysis, the ALJ here found that Plaintiff has not

engaged in substantial gainful activity since December 1, 2013, the amended alleged onset date;

that Plaintiff had the severe impairments of degenerative disc disease and facet osteoarthritis of

the lumbar spine, mild degenerative changes of the thoracic spine, chronic sinusitis, obesity,

depressive disorder, post-traumatic stress disorder, and somatoform disorder; and that Plaintiff did

not have an impairment or combination of impairments that meets or medically equals the severity

of one of the listed impairments in 20 C.F.R. § 404, Subpart P, Appendix 1 (Tr. 13-25). The ALJ

found that Plaintiff had the following RFC:

       [Plaintiff] has the residual functional capacity to perform light work as defined in
       20 C.F.R. 416.967(b), with the following additional limitations: she can frequently
       lift, carry, push and pull 10 pounds, and can occasionally lift, carry, push and pull
       20 pounds; can stand and/or walk for six hours total in an eight-hour workday; can
       sit for six hours total in an eight-hour workday; can frequently climb ropes and
       stairs; can occasionally stoop, kneel, crouch, crawl, balance, and climb ladders,
       ropes, or scaffolds; must avoid concentrated exposure to extreme cold and heat;
       must avoid even moderate exposure to hazards such as unprotected heights and
       moving machinery; and is limited to performing simple, routine, repetitive tasks.




                                                 7
(Tr. 25). At Step Four, the ALJ found that Plaintiff could not perform her past relevant work as a

chiropractor. (Tr. 38). At Step Five, relying on evidence from a vocational expert, the ALJ found

that considering Plaintiff’s age, education, work experience, and RFC, there are jobs that exist in

significant numbers in the national economy that Plaintiff can perform, including representative

occupations such as office helper, photocopy machine operator, and semiautomatic sewing

machine operator. (Tr. 38-39). The ALJ therefore found that Plaintiff had not been under a

disability, as defined in the Act, since, December 1, 2013. (Tr. 39).

        V.      DISCUSSION

        Plaintiff challenges the ALJ’s decision on four grounds: (1) the ALJ failed to properly

consider Plaintiff’s somatoform disorder in making the RFC finding; (2) the ALJ erred at Step

Two by finding Plaintiff’s headaches were not a severe impairment; (3) that remand is required

because there was new evidence submitted to the Appeals Council that is not included in the

administrative transcript, and therefore Defendant has deprived the Court of the ability to review

the case properly; and (4) that the ALJ failed to fully and fairly develop the record with regard to

Plaintiff’s sleep apnea, because the record contained reference to a sleep study and the ALJ failed

to obtain the results of the study.

                A. Standard for Judicial Review

        The decision of the Commissioner must be affirmed if it complies with the relevant legal

requirements and is supported by substantial evidence in the record as a whole. See 42 U.S.C.

§§ 405(g); 1383(c)(3); Richardson v. Perales, 402 U.S. 389, 401 (1971); Pate-Fires v. Astrue, 564

F.3d 935, 942 (8th Cir. 2009); Estes v. Barnhart, 275 F.3d 722, 724 (8th Cir. 2002). “Substantial

evidence ‘is less than a preponderance, but enough that a reasonable mind might accept as adequate

to support a conclusion.’” Renstrom v. Astrue, 680 F.3d 1057, 1063 (8th Cir. 2012) (quoting



                                                 8
Moore, 572 F.3d at 522). In determining whether substantial evidence supports the

Commissioner’s decision, the court considers both evidence that supports that decision and

evidence that detracts from that decision. Id. However, the court “‘do[es] not reweigh the evidence

presented to the ALJ, and [it] defer[s] to the ALJ’s determinations regarding the credibility of

testimony, as long as those determinations are supported by good reasons and substantial

evidence.’” Id. at 1064 (quoting Gonzales v. Barnhart, 465 F.3d 890, 894 (8th Cir. 2006)). “If,

after reviewing the record, the court finds it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the ALJ’s findings, the court must affirm the ALJ’s

decision.” Partee v. Astrue, 638 F.3d 860, 863 (8th Cir. 2011) (quoting Goff v. Barnhart, 421 F.3d

785, 789 (8th Cir. 2005)).

               B. The ALJ’s Consideration of the Effects of Somatoform Disorder on
                  Plaintiff’s RFC

       Plaintiff’s first argument is that the ALJ failed to properly consider Plaintiff’s somatoform

disorder in making the RFC finding. In assessing Plaintiff’s somatoform disorder in the RFC

analysis, the ALJ stated:

       As for her somatoform disorder, the record shows that this diagnosis was assigned
       after the claimant presented to the emergency department of St. Joseph’s Hospital
       West on March 21, 2014 with complaints of twitches or spasms in the right upper
       extremity that had been present for one day (Exhibit 14F). The claimant also
       reported numerous other physical symptoms at that time (Exhibit 14F). While she
       was in the emergency department, the claimant was observed to exhibit several
       episodes of right upper extremity flailing and pelvic thrashing (Exhibit 14F). She
       also exhibited a resting tremor in the right arm and an intention tremor in the right
       hand with slight ataxia (Exhibit 14F). However, her neurological examination
       showed no underlying neurological abnormality (Exhibit 14F). Her right upper
       extremity tremor generally resolved when she was distracted in conversation
       (Exhibit 14F). Her motor examination varied with effort, but no obvious focal
       deficit was noted, and her sensory examination was intact to multiple stimuli
       throughout (Exhibit 14F). A CT scan of the head was performed, and showed no
       acute abnormality (Exhibit 14F). The treating neurologist concluded that her
       movements were not neurogenic in nature, and instead were likely psychogenic
       (Exhibit 14F). The claimant did report significant life stressors at that time,


                                                  9
       including lack of employment and her pending application for disability benefits
       (Exhibit 14F). Her treating physician suggested that she seek psychiatric or
       behavioral treatment, but the claimant declined such treatment while she was
       hospitalized (Exhibit 14F). She was diagnosed with unspecified somatoform
       disorder, and was discharged home on March 22, 2014 (Exhibit 14F). The
       undersigned notes that the claimant’s somatoform disorder appeared to
       manifest mainly with the extremity tremor and spasms (Exhibit 14F), which
       were short-lived, as the record does not document any recurrent tremors,
       extremity twitching, or pelvic spasms. Her other many reported symptoms at
       that time, including vertigo, headaches, temporary hearing loss, and back pain
       (Exhibit 14F), have been largely deemed of physical rather than mental origin,
       and are symptoms of various severe or non-severe impairments as discussed
       in detail above.

(Tr. 29) (emphasis added). The ALJ also found that Plaintiff’s “somatoform disorder, in

conjunction with her physical impairments, requires her to avoid even moderate exposure to

hazards such as unprotected heights and moving machinery.” (Tr. 29).

       Plaintiff argues that in this analysis, the ALJ “failed to properly consider somatoform

disorder under the Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-

5) criteria, published on May 18, 2013.” Pl’s Br., at 3. Plaintiff argues that the “updated DSM-5

criteria . . . specifically changed the criteria to include a disorder which can sometimes be explained

by a medical condition.” Pl’s. Br, at 5. 1 Plaintiff argues that because the ALJ failed to apply these

updated criteria, the ALJ improperly limited his analysis of Plaintiff’s somatoform disorder to

Plaintiff’s symptoms that did not have a physical origin (her extremity tremors and spasms),

instead of analyzing her somatoform disorder in light of all of her symptoms, including those that

arose from an underlying medical condition, such as her back pain. Plaintiff argues that this

resulted in a deficient RFC finding.




1
  Plaintiff does not actually cite to any language from the DSM-5 for this argument, but instead
cites to the abstract of a Dutch-language journal article about the changes in the DSM-5,
https://www.ncbi.nlm.nih.gov/pubmed/24643828, and to an article on the website Medscape
discussing the changes to the DSM-5, https://emedicine.medscape.com/article/294908-overview.
                                                  10
       The Court finds Plaintiff’s argument to be without merit for several reasons. First, Plaintiff

has not cited, and the Court has not found, any legal authority requiring the Commissioner to apply

the criteria of the DSM-5 in analyzing cases. In the listings, the Commissioner defines

“somatoform disorders” as “[p]hysical symptoms for which there are no demonstrable organic

findings or known physiological mechanisms.” 20 C.F.R., Part 404, Subpart P, Appendix 1,

§ 12.07. The ALJ’s analysis of somatoform is consistent with that definition, and Plaintiff points

to nothing to suggest that that the ALJ’s apparent reliance on that definition, or a similar definition,

was improper.

       Second, “somatoform disorder,” with which Plaintiff was diagnosed, is not a disorder

described in the DSM-5. In an earlier version of the DSM, the American Psychiatric Association

described a set of “somatoform disorders,” with one common feature being “the presence of

physical symptoms that suggest a general medical condition . . . and are not fully explained by a

general medical condition, by the direct effects of a substance, or by another mental disorder.”

American Psychiatric Association, Diagnostic and Statistical Manual 485 (4th ed., Text Revision

2000) (“DSM-IV-TR”). 2 However, the DSM-5 does not describe “somatoform disorders” and does

not list any disorder whose title includes the term “somatoform disorder.” Instead, it sets forth a

set of “reconceptualized diagnoses, based on a reorganization of DSM-IV somatoform disorder




2
  There are several specific disorders listed under the general category of “Somatoform Disorders”
in the DSM-IV, two of which have titles that include the word “somatoform.” “Undifferentiated
Somatoform Disorder” involves complaints of symptoms that “cannot be fully explained by any
known general medical condition or the direct effects of a substance (e.g., the effects of injury,
substance use, or medication side effects), or the physical complaints or resultant impairment are
grossly in excess of what would be expected from the history, physical examination, or laboratory
findings (Criterion B).” DSM-IV-TR, at 490-91. “Somatoform Disorder Not Otherwise Specified”
includes “disorders with somatoform symptoms that do not meet the criteria for any specific
Somatoform Disorder.” DSM-IV-TR, at 511.
                                                  11
diagnoses,” under the heading, “Somatic Symptom and Related Disorders.” DSM-5, at 309. 3 Thus,

it would appear that the doctor who actually diagnosed Plaintiff with “somatoform disorder” did

not have in mind the DSM-5 criteria in making that diagnosis. Plaintiff appears to be suggesting

that the ALJ should have seen the diagnosis of “somatoform disorder” in the record, consulted the

DSM-5, decided that the actual diagnosis should have been “somatic symptom disorder” or

something similar, and then analyzed whether Plaintiff’s symptoms were consistent with the

symptoms of that diagnosis—a diagnosis Plaintiff was not actually given. The Court finds no such

requirement in the law.

       Third, the Court finds that the ALJ’s determination that Plaintiff’s somatoform disorder

“appeared to manifest mainly with the extremity tremor and spasms, which were short lived” (Tr.

29) was supported by substantial evidence in the record as a whole. This is not a case in which

Plaintiff’s treatment providers (or the consultative examiners) frequently or consistently diagnosed

Plaintiff with somatoform disorder or attributed her symptoms to somatoform disorder or

psychogenic factors. The only time Plaintiff was actually diagnosed with somatoform disorder was

when she was admitted to the hospital overnight on March 21, 2014 following a visit to the

emergency department. On March 21, 2014, Plaintiff presented to the emergency department

stating that she was worried that she was having a stroke. (Tr. 951-52). She reported that starting

the prior day, her right arm would just “flail” around in the air for unexplained reasons. (Tr. 941).

Notes indicate that several episodes of flailing of the right arm and pelvic threshing were noted

during the visit. (Tr. 962-63). She also complained of several other symptoms, including dizziness,



3
  The DSM-5 states, “Individuals with somatic symptom disorder typically have multiple, current,
somatic symptoms that are distressing or result in significant disruption of daily life (Criterion A),
although sometimes only one severe symptom, most commonly pain, is present.” DSM-5, at 311.
It also states that “[t]he symptoms may or may not be associated with another medical condition.”
Id.
                                                 12
headache, intermittent vertigo, rapid pulse, high blood pressure, right hip and leg cramping, lower

back pain, tremors in her right arm, flushed skin, not being able to walk in a very straight line, and

needing to rely on her cane for ambulation. (Tr. 952). Head and neck CT scans were performed,

and they showed no acute intracranial abnormality, volume loss, and sinus disease; no intracranial

arterial abnormality; and no hemodynamically significant carotid stenosis. (Tr. 941).

       The discharge notes contain several headings that appear to correspond to various

symptoms Plaintiff complained of during her visit. Under the “Right arm twitching/flailing”

heading, the notes state, “etiology unclear, does not appear to represent CVA [cerebrovascular

accident] or a specific movement disorder, neurology consulted, MRI completed with final read

negative, CT and CTA without acute abnormality or obvious cause.” (Tr. 941). Also under that

heading are the notes of the neurologist who consulted on Plaintiff’s case. The neurologist wrote

that that Plaintiff had “likely somatoform disorder” and that “[t]he movements are not neurogenic

and likely psychogenic.” (Tr. 941). The neurologist noted Plaintiff’s many sources of stress and

stated that he explained to Plaintiff that her symptoms were “not supported by neuroimaging” and

“are not associated with any changes on the brain MRI.” (Tr. 941). The discharge notes also state

that one of Plaintiff’s doctors (it is unclear whether it was the neurologist) explained to Plaintiff

that diseases of the mind are as real as diseases of the body and recommended that Plaintiff seek

psychiatric help, but she refused. (Tr. 941).

       The discharge notes also contain a heading for “Hyperkalemia.” (Tr. 942). Under that

heading, the notes state, “[t]he movement disorder is very unlikely related to hyper kalemia, pt

with Hyper kalemic periodic paralysis usually have paralysis and not writhing movements like she

has had and she has other psychiatric issues that need psych follow up.” (Tr. 942).




                                                 13
       Under a different heading for “Headache, retrobulbar,” notes state only that the MRI with

contrast was negative for any definitive etiology. (Tr. 941). Under the heading for “Right leg pain,”

the notes state, “appears radicular in nature, patient states Percocet not helping, given Toradol

while in the hospital. States she has a pain specialist Dr. Fowler that she goes to. Recommended

continued follow-up.” (Tr. 941). The notes under these two headings do not discuss somatoform

disorder or psychiatric issues. It was noted that her admissions diagnosis had been ataxia, and her

discharge diagnoses were somatoform disorder and psychiatric disorder. (Tr. 940).

       These notes from Plaintiff’s hospital visit support the ALJ’s determination that Plaintiff’s

somatoform disorder mainly manifested primarily in extremity tremors and spasms, rather than in

Plaintiff’s pain or fatigue symptoms generally. The only discussion of somatoform disorder or

psychiatric issues are placed under headings related to Plaintiff’s tremors and movements. The

doctor who suggested the diagnosis of somatoform disorder did so after neurological examination

and brain imaging, but apparently without performing any analysis of Plaintiff’s back symptoms,

fatigue, or other symptoms.

       Moreover, it is significant that although Plaintiff frequently presented to numerous other

treatment providers and consultative examiners complaining of symptoms including lower back

pain, upper back pain, headache, and fatigue, none of them ever attributed those symptoms to

somatoform disorder or indicated that they were psychogenic in nature. Aside from the March

2014 diagnosis, the record appears to contain only three references to somatoform disorder, at least

two of which are simply references to the diagnosis Plaintiff received during her March 2014 visit

to the emergency department. On May 1, 2014, a record from Plaintiff’s nurse practitioner includes

the phrase, “muscle tremors in abd. extremities while in hospital - ? somatoform.” (Tr. 1266).

However, somatoform disorder is not included in the nurse practitioner’s list of diagnoses. (Tr.



                                                 14
1266). On November 10, 2014, Plaintiff’s chiropractor, in a narrative description of some of

Plaintiff’s medical history, stated, “[I]n March of 2014 she had what she thought was a TIA

[transient ischemic attack] with a severe headache associated with right arm tremors. She took

Aspirin and when it recurred the next day with an intense headache and flailing arm she went to

the ER. The[y] diagnosed her with a somatoform disorder.” (Tr. 1302). Additionally, in June 5,

2014, Plaintiff saw James Feuerstein, L.C.S.W., who diagnosed major depression, recurrent;

anxiety; PTSD; and rule out somatoform disorder—illness anxiety disorder. (Tr. 1265). However,

he did not diagnose Plaintiff with somatoform disorder.

       Plaintiff has not cited, and the Court has not found, any other references to somatoform

disorder, somatic symptom disorder, or psychogenic pain in the record from Plaintiff’s treating

providers. In addition, although Plaintiff was evaluated by multiple examining and non-examining

doctors for her physical and mental symptoms, none of them diagnosed somatoform disorder or

similar disorders.

       To support her argument that many of her symptoms were affected by somatoform

disorder, Plaintiff cites to notes suggesting that some providers recognized that Plaintiff’s

preoccupation with her physical or mental problems was exacerbating her mental problems. For

example, the psychological consultative examiner, David Lipsitz, noted that Plaintiff’s thought

processes were preoccupied with her physical problems and stated, “Hopefully medication could

help alleviate the mood disturbance so [Plaintiff] could take a maximal adjustment to her

environment in light of whatever physical complications may be present.” (Tr. 974). Similarly,

Feuerstein wrote, “Thinking appears marked with cognitive distortions” and suggested that

distortions in thinking might be affecting Plaintiff’s moods. (Tr. 1287, 1507). However, neither

Dr. Lipsitz nor Mr. Feuerstein suggested that Plaintiff’s physical symptoms or her perception of



                                               15
those symptoms was caused in whole or in part by psychological factors, and neither made a

diagnosis of somatoform disorder, somatic symptom disorder, psychogenic pain, or any similar

disorders.

       In sum, in light of the fact that the doctors who diagnosed Plaintiff with somatoform

disorder appeared to be primarily focused on Plaintiff’ tremors, spasms, and extremity movements

(and the absence of a neurological basis for those symptoms), and the fact that neither Plaintiff’s

treatment providers nor the consultative examiners attributed any of her other symptoms to

somatoform disorder or related disorders, the Court finds that the ALJ’s determination that

Plaintiff’s somatoform disorder mainly manifested in tremors and spasms was reasonable and

supported by substantial evidence. Moreover, the ALJ’s finding that Plaintiff’s symptoms of

extremity tremors and spasms were short-lived is also supported by the record. The medical record

contains few, if any, references to extremity tremors, spasms, or movements in extremities after

March 2014.

       In addition, to the extent that Plaintiff’s somatoform disorder might have been partially

responsible for some of plaintiff’s symptoms beyond her tremors, spasms, and extremity

movements, the Court finds that the ALJ conducted a proper analysis of those symptoms in light

of the record. In evaluating the intensity, persistence, and limiting effects of an individual’s

symptoms, the Commissioner must “examine the entire case record, including the objective

medical evidence; an individual’s statements about the intensity, persistence, and limiting effects

of symptoms; statements and other information provided by medical sources and other persons;

and any other relevant evidence in the individual’s case record.” SSR 16-3p, 2017 WL 5180304,

at *4. The Commissioner must consider several factors, including the claimant’s daily activities;

the duration, intensity, and frequency of the symptoms; the precipitating and aggravating factors;



                                                16
the dosage, effectiveness, and side effects of medication; any functional restrictions; the claimant’s

work history; and the objective medical evidence. See Moore v. Astrue, 572 F.3d 520, 524 (8th

Cir. 2009) (citing Finch v. Astrue, 547 F.3d 933, 935 (8th Cir. 2008), and Polaski v. Heckler, 739

F.2d 1320, 1322 (8th Cir. 1984)). See also SSR 16-3p, 2017 WL 5180304, at *7-*8 (describing

several of the above factors, as well as evidence of treatment other than medication that an

individual receives); 20 C.F.R. § 416.929(c)(3) (same).

       The Eighth Circuit has recognized that although this analysis is complicated in cases

involving somatoform disorders, because there is a “disconnect between the actual severity of

symptoms demonstrated by clinical evidence and the way the applicant subjectively perceives the

symptoms,” it still must be performed. Nowling v. Colvin, 813 F.3d 1110, 1114 (8th Cir. 2016).

The Eighth Circuit has stated:

       Given this disconnect, an obvious difficulty arises when it becomes necessary to
       make credibility assessments in cases involving somatoform phenomena.
       Subjective perceptions of somatoform effects may, in fact, be debilitating even
       when clinical or diagnostic medical evidence does not fully support the claimed
       symptoms. It nevertheless remains necessary to make credibility assessments in
       these settings, and “[i]n cases involving somatoform disorder . . . an ALJ is not free
       to reject subjective experiences without an express finding that the claimant’s
       testimony is not credible.” Metz [v. Shalala, 49 F.3d 374, 377 (8th Cir. 1995)].
       Where such a finding has been made, “[w]e will not disturb the decision of an ALJ
       who considers, but for good cause expressly discredits, a claimant’s
       complaints . . . even in cases involving somatoform disorder.” Gowell v. Apfel, 242
       F.3d 793, 796 (8th Cir. 2001).


Id. at 1114. The Eighth Circuit has also found that “an ALJ may not find that a claimant with

somatoform disorder lacks credibility solely because the claimant’s self reporting of symptoms is

not supported by objective medical data; that disparity itself is symptomatic of somatoform

disorder, which ‘causes [individuals] to exaggerate [their] physical problems in [their] mind[s]

beyond what the medical data indicate[s].’” Hamman v. Berryhill, 680 F. App’x 493, 495 (8th Cir.



                                                 17
2017) (quoting Easter v. Bowen, 867 F.2d 1128, 1130 (8th Cir. 1989)) (emphasis added). However,

an ALJ’s reliance on such disparities in a case involving somatoform disorder does not necessarily

require reversal; the ALJ’s analysis of a claimant’s subjective symptoms will be affirmed if “the

remainder of the record . . . support[s] [the] ALJ’s credibility determination.” Id. (finding the ALJ’s

analysis of the plaintiff’s subjective symptoms was supported by substantial evidence where the

ALJ properly considered her conservative treatment history and daily activities, in addition to

objective medical evidence, in a case involving somatoform disorder) (quoting Chaney v. Colvin,

812 F.3d 672, 677 (8th Cir. 2016)).

       Here, a review of the record shows that the ALJ’s analysis of Plaintiff subjective symptoms

was supported by substantial evidence, even considering her somatoform disorder. As a

preliminary matter, the Court notes that the ALJ did not entirely discredit Plaintiff’s symptoms,

but instead found that Plaintiff had severe mental and physical impairments and included several

significant associated limitations in the RFC. The ALJ limited Plaintiff to light work, indicating

that he partially credited her assertion that her back problems and other physical problems made

her no longer able to do her past work as a chiropractor (classified as medium work). He limited

Plaintiff’s exposure to hazards such as unprotected heights and machinery, indicating that he at

least partially accounted for her allegations of tremors, spasms, and dizziness. (Tr. 25). He also

limited her to simple, routine tasks and simple work-related decisions, suggesting that the ALJ at

least partially accounted for Plaintiff’s testimony that she has difficulty concentrating and

performing complex tasks due to pain, fatigue, or mental issues.

       To the extent that the ALJ did not find all of Plaintiff’s claimed symptoms created

limitations that should be included in the RFC, the ALJ did so only after conducting an appropriate




                                                  18
analysis of the record and the relevant factors and making specific findings regarding the

consistency of Plaintiff’s asserted symptoms with the record. (Tr. 25-38).

       First, although the ALJ did not rely exclusively on objective medical evidence, he did

consider inconsistencies between Plaintiff’s alleged symptoms and the objective medical evidence.

(Tr. 34-35). This was proper with respect to those symptoms that ALJ found were not related to

her somatoform disorder. For example, although Plaintiff has alleged that she has multiple disc

herniations in the lumbar spine, the record does not contain diagnostic imaging showing disc

herniations. (Tr. 34, 57, 200, 858, 1292). In addition, although Plaintiff alleged that she was

extremely limited in her ability to sit and stand, the ALJ reasonably considered that she has rarely

been observed to exhibit abnormal gait or station; has rarely had positive straight leg tests; has

often had normal strength, sensation, and reflexes; and was rarely noted by her treatment providers

to be using a cane (as she did when seeing the consultative examiner). (Tr. 26, 34, 59-60, 397, 398,

498, 499, 603-04, 624, 625, 954, 963, 1064, 1356). In addition, the ALJ reasonably noted that

although Plaintiff alleged serious problems with concentration and attention, Plaintiff’s mental

status examinations have not revealed significant objective findings of problems in those areas.

(Tr. 34-35). For example, the psychological consultative examiner found that Plaintiff’s

concentration was good, she had no memory problems for recent or remote events, she was able

to repeat six digits forward and backward, and she could handle minor mathematical functions.

(Tr. 973). The ALJ reasonably considered that the objective medical evidence did not support the

extent of the symptoms Plaintiff alleged. See Halverson v. Astrue, 600 F.3d 922, 931-32 (8th Cir.

2010) (in evaluating subjective complaints, “the absence of objective medical evidence to support

the complaints” is a proper factor to consider).




                                                   19
       Second, the ALJ reasonably considered that Plaintiff has generally sought only

conservative treatments for her problems. (Tr. 35). As the ALJ noted, although Plaintiff sought

frequent chiropractic care for her back pain and headaches, she did not seek treatment from an

orthopedist, neurosurgeon, pain management physician, or other medical specialist to manage her

pain. (Tr. 35-36, 58). Her treatment has consistent primarily of chiropractic treatments and over-

the-counter pain medications such as acetaminophen and naproxen, and she has not been

prescribed narcotics on a regular or frequent basis. (Tr. 35). The ALJ also reasonably considered

that although Plaintiff took medication for her mental impairments, there is no evidence that she

pursued regular counseling treatment. (Tr. 35). It was proper for the ALJ to consider Plaintiff’s

conservative course of treatment in evaluating her subjective symptoms. See Hamman, 680 F.

App’x at 495 (ALJ properly considered conservative treatment in assessing symptoms in case

involving somatoform disorder); Black v. Apfel, 143 F.3d 383, 386 (8th Cir. 1998).

       Third, the ALJ reasonably considered that Plaintiff has repeatedly reported improvement

in her mental symptoms, back pain, headaches, and other pain symptoms and fatigue with

medication and chiropractic treatment. (Tr. 35, 79, 1067, 1102, 1060, 1097, 1110, 1117, 1120,

1123, 1124, 1132, 1167, 1179, 1212, 1262, 1486). Julin v. Colvin, 826 F.3d 1082, 1087 (8th Cir.

2016) (“That [the plaintiff’s] medication was effective in relieving her symptoms further supports

the ALJ’s finding that [the plaintiff’s] complaints of disabling depression were not fully

credible.”); Brace v. Astrue, 578 F.3d 882, 885 (8th Cir. 2009) (“If an impairment can be controlled

by treatment or medication, it cannot be considered disabling.”) (internal quotations and citation

omitted).

       Fourth, the ALJ reasonably considered that Plaintiff has not always been compliant with

her providers’ treatment recommendations. (Tr. 35-36, 1061, 1094, 1090, 1081, 1374, 1378-79,



                                                20
1384-88). See Julin, 826 F.3d at 1087 (ALJ properly considered the plaintiff’s “resistance to some

suggested courses of treatment” in assessing her subjective symptoms); Guilliams v. Barnhart, 393

F.3d 798, 802 (8th Cir. 2005) (“A failure to follow a recommended course of treatment also weighs

against a claimant’s credibility.”).

       Fifth, the ALJ reasonably considered evidence of Plaintiff’s daily activities that were

inconsistent with her claimed limitations. (Tr. 36-37). For example, although Plaintiff alleged in

her function report that she had very limited sitting, standing, and lifting abilities, could no longer

do any gardening, and had difficulty performing even light tasks such as showering and

vacuuming, Plaintiff’s treatment records show that she frequently reported to her providers that

she was performing strenuous activities such as shoveling snow (Tr. 738, 899); working outside

doing gardening or yard work (Tr. 1057, 1071, 1101, 1104, 1210, 1196, 1376, 1378, 1488);

shoveling mulch (Tr. 1110); lifting heavy bags (Tr. 1110); mowing the lawn (Tr. 1020, 1052, 1063,

1122, 1125); spending all day at the flea market buying and selling goods, which involved a lot of

standing (Tr. 1052, 1384); moving boxes around at home (Tr. 1080); helping to lift a deep freezer

up the stairs (Tr. 1528); doing painting around the house (Tr. 1101); doing plumbing jobs around

the house (Tr. 1116, 1119, 1122); going shooting (Tr. 1389); detailing a car (Tr. 1394); doing water

aerobics and yoga (Tr. 1452); and swimming (Tr. 1454). The ALJ reasonably found those reported

activities not fully consistent with Plaintiff’s allegations of pain and extreme fatigue. See Davis v.

Apfel, 239 F.3d 962, 967 (8th Cir. 2001) (“Allegations of pain may be discredited by evidence of

daily activities inconsistent with such allegations.”).

       Sixth, the ALJ reasonably considered Plaintiff’s ability to perform some part-time work

after the alleged onset date. (Tr. 37). On October 7, 2014, she told her treatment provider that her

low back was achy in part because she was “standing more for her job.” (Tr. 1101). On November



                                                  21
10, 2014, she told her treatment provider that at work, she sits about half the day, stands about half

the day, does computer work some of the day, and reads about half the day. (Tr. 1302). In

December 2014, she reported that she had seen two patients earlier in the week. (Tr. 1327). In

February 2015, she reported doing a house call that involved an extended amount of manual

lymphatic drainage the previous day. (Tr. 1354). On March 6, 2015, Plaintiff reported that she had

been “working more this week than normal.” (Tr. 1363). On August 3, 2015, she told her treatment

notes indicate that she reported that she was “able to work all weekend without pain.” (Tr. 1032).

In May 2016, she also reported spending the weekend sitting in a chair for continuing education.

(Tr. 1453). Plaintiff’s ability to perform chiropractic work, even on a part-time basis, was a proper

consideration for the ALJ. See Harris v. Barnhart, 356 F.3d 926, 930 (8th Cir. 2004) (“It was also

not unreasonable for the ALJ to note that [the plaintiff’s] daily activities, including part-time

work . . . were inconsistent with her claim of disabling pain.”). See also 20 C.F.R. § 416.971 (“The

work, without regard to legality, that [a claimant] ha[s] done during any period in which [the

claimant] believe[s] [he or she is] disabled may show that [the claimant is] able to work at the

substantial gainful activity level . . . Even if the work you have done was not substantial gainful

activity, it may show that you are able to do more work than you actually did.”).

       Seventh, the ALJ reasonably considered that Plaintiff made inconsistent statements to the

consultative examiners and her treatment providers. (Tr. 36). For example, Plaintiff told the

consultative examiner in February 2014 that she was only able to walk for 30 feet, to stand for 20

minutes, to sit for 10 minutes, and to lift 10 pounds; that she could not bend over or squat down;

that she can cook but needs support to stand at the stove; that she cannot do other housework; and

that she can go to the grocery store but has to use the cart for support. (Tr. 853). However, Plaintiff

reported to her treatment providers that she shoveled snow at least twice in January and February



                                                  22
2014. (Tr. 738, 899). In addition, just a few months after her consultative examination, Plaintiff

reported working in her garden, mowing her lawn, and doing plumbing jobs around the house. (Tr.

1122, 1125, 1196). These inconsistencies were appropriate for the ALJ to consider in assessing

her subjective complaints. See Julin, 826 F.3d at 1087-88 (the fact that the claimant made

contradictory statements to her physicians is a proper factor to consider in assessing subjective

allegations); Ply v. Massanari, 251 F.3d 777, 779 (8th Cir. 2001) (noting that inconsistencies in

the plaintiff’s statements were a factor for the ALJ to consider in assessing a claimant’s subjective

complaints).

       In sum, the Court finds that the ALJ conducted an express evaluation of Plaintiff’s claimed

symptoms, considered several of the relevant factors, and gave good reasons for finding those

symptoms not entirely consistent with the record. The evaluation of a claimant’s symptoms is

“primarily for the ALJ to decide, not the courts.” Igo v. Colvin, 839 F.3d 724, 731 (8th Cir. 2016)

(quotation marks omitted). The Court must defer to the ALJ’s evaluation of Plaintiff’s subjective

symptoms. See Renstrom v. Astrue, 680 F.3d 1057, 1065 (8th Cir. 2012) (citing Juszczyk v. Astrue,

542 F.3d 626, 632 (8th Cir. 2008)).

       Aside from her argument concerning Plaintiff’s somatoform disorder, Plaintiff does not

challenge the RFC assessment on any other grounds. The Court’s review of the record and the

ALJ’s decision shows that the ALJ conducted a detailed and careful analysis in which he discussed

Plaintiff’s allegations, discussed Plaintiff’s medical records, assessed Plaintiff’s subjective

complaints, reasonably weighed the medical opinions in the record, and incorporated into the RFC

those limitations he found were consistent with the record as a whole. That RFC finding is

supported by substantial evidence. The Court acknowledges that the record contains conflicting

evidence regarding Plaintiff’s impairments, their causes, and the extent to which Plaintiff’s



                                                 23
impairments limit her ability to function. However, the ALJ’s decision fell within the available

“zone of choice,” and the Court cannot disturb that decision merely because it might have reached

a different conclusion. See Buckner v. Astrue, 646 F.3d 549, 556 (8th Cir. 2011).

               C. The Determination That Plaintiff’s Headaches Were Not a Severe
                  Impairment

       Plaintiff’s second argument is that the ALJ erred at Step Two by finding Plaintiff’s

headaches were not a severe impairment. To show that an impairment is severe, Plaintiff must

show that she has (1) a medically determinable impairment or combination of impairments, which

(2) significantly limits her physical or mental ability to perform basic work activities. See 20 C.F.R.

§§ 416.920(a)(4)(ii), (c); 416.921. 4 “An impairment is not severe if it amounts only to a slight

abnormality that would not significantly limit the claimant’s physical or mental ability to do basic

work activities.” Kirby v. Astrue, 500 F.3d 705, 707-08 (8th Cir. 2007). The Eighth Circuit has

noted that “[s]everity is not an onerous requirement for the claimant to meet, but it is also not a

toothless standard, and [the Eighth Circuit] ha[s] upheld on numerous occasions the

Commissioner’s finding that a claimant failed to make this showing.” Id. at 708.

       In discussing Plaintiff’s headaches at Step Two, the ALJ acknowledged that Plaintiff has

complained of headaches; however, he found the headaches were not a severe impairment, noting

that they were “intermittent”; that “she generally reported good resolution of her headaches

symptoms with medication, particularly over-the-counter Excedrin, and chiropractic and

acupuncture treatment”; and that CT scans of the head have not documented objective findings of

significant neurological abnormalities associated with her headaches. (Tr. 15).




4
 Several Social Security regulations were revised, effective March 27, 2017. In this Memorandum
Opinion, the Court will refer to the version of the regulations that was in effect at the time of the
ALJ’s decision.
                                                  24
       After review of the record, the Court finds substantial evidence to support the ALJ’s

determination that Plaintiff’s headaches were not a severe impairment. As Plaintiff points out, she

did report headaches frequently; however, many of those headaches were described as “mild” or

were noted to improve or resolve with over-the-counter medications such as Excedrin or cold

medicine. (Tr. 725, 881, 919, 922, 925, 1057, 1060, 1063, 1067, 1088, 1093, 1102, 1105, 1110,

1116, 1131, 1209, 1218, 1221, 1224, 1227, 1517, 1520). Plaintiff also reported that Celexa and

chiropractic care improved her headaches and decreased their frequency. (Tr. 1020, 1120).

Plaintiff’s testimony that she had migraine headaches once a month that lasted all day and caused

her to become sick and unable to stand light and sound is not supported by her treatment records,

which show that she only rarely reported migraine headaches or severe symptoms associated with

her headaches. In light of Plaintiff’s only intermittent reports of severe headaches to her treatment

providers, as well as the evidence that Plaintiff’s headaches improved with treatment, Plaintiff the

Court finds substantial evidence in the record to support the ALJ’s finding that Plaintiff’s

headaches did not significantly limit her ability to do basic work activities and thus was not a

severe impairment. Thus, the Court finds no error at Step Two.

       Moreover, even assuming that the ALJ erred by not finding Plaintiff’s headaches severe at

Step Two, that error does not require remand because it was harmless. An ALJ’s error at Step Two

in failing to find a particular impairment severe does not require reversal where the ALJ finds other

severe impairments and considers all of a claimant’s impairments, severe and non-severe, in his or

her subsequent analysis. See Spainhour v. Astrue, No. 11–1056–SSA–CV–W–MJW, 2012 WL

5362232, at *3 (W.D. Mo. Oct. 30, 2012) (“[E]ven if the ALJ erred in not finding plaintiff’s

shoulder injury and depression to be severe impairments at step 2, such error was harmless because

the ALJ clearly considered all of plaintiff’s limitations severe and nonsevere in determining



                                                 25
plaintiff’s RFC.”); Givans v. Astrue, No. 4:10–CV–417–CDP, 2012 WL 1060123, at *17 (E.D.

Mo. Mar. 29, 2012) (holding that even if the ALJ erred in failing to find one of the plaintiff’s

mental impairments to be severe, the error was harmless because the ALJ found other severe

impairments and considered both those impairments and the plaintiff’s non-severe impairments

when determining the plaintiff’s RFC). See also 20 C.F.R. § 416.945(a)(2) (“If you have more

than one impairment. We will consider all of your medically determinable impairments of which

we are aware, including your medically determinable impairments that are not ‘severe,’ as

explained in §§ 416.920(c), 416.921, and 416.923, when we assess your residual functional

capacity.”).

        Here, even though the ALJ found Plaintiff’s headaches were not a severe impairment, that

determination did not remove those headaches from consideration by the ALJ. The ALJ discussed

Plaintiff’s headaches at several points in his RFC analysis. (Tr. 29, 34, 35). The ALJ also included

in the RFC limitations that appear to account for the effect Plaintiff’s headaches may have on her

ability to concentrate on complex tasks, in that he limited Plaintiff to only simple, routine, and

repetitive tasks. (Tr. 25).

        For all of the above reasons, the Court finds that the ALJ’s determination that Plaintiff’s

headaches were not a severe impairment does not require remand.

                D. Records Submitted to the Appeals Council After the ALJ’s Decision

        Plaintiff’s third argument is that remand is required based on new evidence submitted to

the Appeals Council. After the ALJ’s decision, while the claim was still pending before the

Appeals Council, Plaintiff submitted additional evidence to the Appeals Council. Although

Plaintiff argues that this evidence was not made a part of the administrative transcript, precluding




                                                26
proper court review, Defendant has now provided the evidence submitted to the Appeals Council

in a supplemental transcript. (Tr. 1532-74). 5

       Where, as here, “the Appeals Council denies review of an ALJ’s decision after reviewing

new evidence, “[the Court does] not evaluate the Appeals Council’s decision to deny review, but

rather [it] determine[s] whether the record as a whole, including the new evidence, supports the

ALJ’s determination.” McDade v. Astrue, 720 F.3d 994, 1000 (8th Cir. 2013) (quoting

Cunningham v. Apfel, 222 F.3d 496, 500 (8th Cir. 2000)). Accord Perks v. Astrue, 687 F.3d 1086,

1093 (8th Cir. 2012). The Eighth Circuit has noted that this means that the Court “must speculate

to some extent on how the administrative law judge would have weighed the newly submitted

reports if they had been available for the original hearing,” which is “a peculiar task for a reviewing

court.” Riley v. Shalala, 18 F.3d 619, 622 (8th Cir. 1994). Accord Van Vickle v. Astrue, 539 F.3d

825, 828 n.2 (8th Cir. 2008). In assessing the new evidence, “medical evidence obtained after an

ALJ decision is material if it relates to the claimant’s condition on or before the date of the ALJ’s

decision.” Cunningham, 222 F.3d at 502.

       Several of the records submitted to the Appeals Council are either dated either several years

before the relevant time period, or dated after the ALJ’s September 13, 2016 decision: a

lumbosacral spine MRI from December 2002 showing a central bulge at L5-S1 and dessication of

the L5-S1 disc with some narrowing (Tr. 1544); a pelvic CT from 2003 showing an abnormal

thickening of the lower rectal wall with edema and/or infiltration within the perirectal fatty tissues

(Tr. 1545); an abdominal CT from 2003 showing an enlarged liver but no other abnormalities (Tr.

1546); a head MRI from 2002 showing unremarkable results (Tr. 1547); and a brain MRI from




5
  Plaintiff has filed a response stating that she has no additional argument or response to the
supplemental transcript. (Doc. 28).
                                                  27
2002 that was unremarkable except for “mild to moderate membranous thickening surrounding

portions of the maxillary and ethmoid air cells bilaterally as well as a 1.5 cm polyp or cyst in the

right frontal sinus” (Tr. 1548); a September 19, 2016 MRI of Plaintiff’s left knee, showing a

meniscus tear and other abnormalities (Tr. 1532); an October 2016 note showing Plaintiff was

diagnosed with depression and fibromyalgia (Tr. 1574); the results of a questionnaire Plaintiff

completed in December 2016 regarding her pain and the extent to which various activities cause

her pain (Tr. 1534); a December 2016 questionnaire regarding Plaintiff’s non-physical symptoms

(Tr. 1536); and a medication list updated as of December 2016 (Tr. 1537-39). These records do

not appear to show Plaintiff’s condition during the relevant time period, and Plaintiff does not

argue that any of these records show Plaintiff’s condition during the relevant time period.

Moreover, even if these supplemental records did show Plaintiff’s condition during the relevant

time period, the Court finds there is nothing in these records that would significantly undermine

any of the ALJ’s findings.

       The Court has also considered the evidence of a lumbar spine MRI from April 2014. That

record does not change the Court’s opinion that ALJ’s decision is supported by substantial

evidence. The April 2014 MRI showed scoliosis and multilevel mild degenerative disc disease

worse at L3-4 and L5, but no disc herniation or significant foraminal stenosis. (Tr. 1541). Those

results are generally similar to the 2014 imaging that the ALJ reviewed and found showed facet

arthritis and mild left lumbar scoliosis with degenerative disc disease at the L3-L4 and L5-S1

levels, but no disc herniations. (Tr. 26, 858). The Court finds no reason to believe that this new

evidence would have, or should have, affected the ALJ’s findings with regard to Plaintiff’s back

problems or other symptoms.




                                                28
       Finally, the Court considers the new records of a sleep study Plaintiff underwent in 2014.

These records present a closer question. In his decision, the ALJ found that Plaintiff did not have

a medically determinable impairment of obstructive sleep apnea, because the record did not

contain any polysomnography results or other objective medical evidence from an acceptable

medical source substantiating the presence of the condition. (Tr. 19). The new evidence presented

to the Appeals Council, however, shows that evidence did exist showing that obstructive sleep

apnea was a medically determinable impairment. On September 10, 2014, Plaintiff underwent a

sleep study due to insomnia, moderate snoring, witnessed apneas, and excessive daytime fatigue

and sleepiness. (Tr. 1551). Manojpal S. Dahuja, M.D., found that Plaintiff had “moderate

obstructive sleep apnea with an AHI of 24 with the events being clearly worse in REM sleep. The

patient also shows evidence of moderate periodic limb movements with a PLM index of 44.” (Tr.

1551-52). It was noted that CPAP therapy should be initiated, and that “care should be exercised

during driving and operating machinery until the patient’s daytime symptoms are improved with

therapy.” (Tr. 1552). On September 26, 2014, Plaintiff underwent a CPAP titration study. (Tr.

1559-60). It was noted that “CPAP pressure of both 7, as well as 8cm, are clearly therapeutic for

this patient’s sleep apnea, including in supine REM sleep. CPAP tolerance was acceptable, but not

optimal.” (Tr. 1559).    It was also noted that Plaintiff’s “moderate to severe periodic limb

movements . . . responded and improved significantly as CPAP titration progressed.” (Tr. 1559).

       When this evidence is considered, the Court cannot say that the ALJ’s specific

determination that obstructive sleep apnea was not a medically determinable impairment is still

supported by substantial evidence. Nonetheless, the Court finds that even if the ALJ had

considered this evidence and found obstructive sleep apnea to be a medically determinable

impairment, the ALJ would not have included (or needed to include) any additional limitations in



                                                29
the RFC beyond those he already included. Plaintiff did report fatigue or trouble sleeping fairly

frequently, especially in mid-to-late 2014 (Tr. 728, 731, 874, 885, 911, 998, 1188, 1191, 1194,

1224, 1262, 1285, 1471, 1480, 1487). However, during much of the relevant period, her complaints

of fatigue were only intermittent, particularly after she began using the CPAP machine in late

2014. Moreover, Plaintiff reported that her sleep symptoms improved with use of a CPAP machine.

(Tr. 78, 1486). Consistent with this, the new records produced to the Appeals Council showed that

the CPAP machine was “clearly therapeutic for this patient’s sleep apnea, including in supine REM

sleep” and that Plaintiff’s “moderate to severe periodic limb movements . . . responded and

improved significantly as CPAP titration progressed.” (Tr. 1559).

        In addition, the limitations already in the RFC appear to account for any limitations in

functioning caused by Plaintiff’s sleep apnea. The doctor who performed Plaintiff’s sleep study

stated that “care should be exercised during driving and operating machinery until the patient’s

daytime symptoms are improved with therapy,” (Tr. 1552), and the RFC finding required that

Plaintiff “avoid even moderate exposure to hazards such as unprotected heights and moving

machinery,” (Tr. 25). Moreover, to the extent that Plaintiff’s fatigue caused mental difficulties

such as difficulty concentrating on complex tasks, the RFC accounts for those limitations by

limiting Plaintiff to simple, routine, repetitive tasks.

        For all of the above reasons, the Court finds that even when the new evidence is considered,

the ALJ’s decision is supported by substantial evidence in the record as a whole.

                E. The ALJ’s Duty to Develop the Record With Regard to Sleep Apnea

        Plaintiff’s final argument is that ALJ failed to fully and fairly develop the record with

regard to Plaintiff’s sleep apnea, because the record contained reference to a sleep study and the

ALJ failed to obtain the results of the study. Because the results of the study are now in the record



                                                   30
and the Court has found that the ALJ’s decision is supported by substantial evidence even when

those records are considered, no remand is required based on this argument.

       VI.    CONCLUSION

       For all of the foregoing reasons, the Court finds the ALJ’s decision is supported by

substantial evidence. Accordingly,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the decision of the

Commissioner of Social Security is AFFIRMED.



                                                SHIRLEY PADMORE MENSAH
                                                UNITED STATES MAGISTRATE JUDGE

Dated this 22nd day of March, 2019.




                                               31
